DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodgson et al (US 10,287,955).
Regarding claim 1, Hodgson discloses an operating fluid tank for a motor vehicle (Fig. 1, shown), in particular for storing an aqueous additive (¶ [0010], the tank contains a solution with water), with a tank wall made of thermoplastic material (¶ [0010], the tank being produced from a plastic material), wherein the tank wall comprises a top, a bottom and side walls, (Fig. 1, shown tank) the tank wall delimits a tank volume, wherein the tank volume has a height, a depth and a width, (Fig. 1, shown, further being inherent properties of any holding device/object with an internal volume) with at least one electrically operated heating device 13 31 which comprises at least one heating body (Fig. 1 and 2, ¶ of the tank wall or in an inner structure formed in the tank wall and extending into the tank volume (Fig. 1, and 2, the heating element 13 31 is inserted externally into the tank in a depression therein  as per Fig. 2 or in a structurally delimited area as per Fig. 1), wherein the heating body 13 31 extends over at least one third of the height of the tank volume and is electrically contacted outside of the tank volume (Fig. 1 and 2, shown, wherein the element 13 is electrically powered externally as per ¶ [0063], and distributes heat via structure 31 which extends outward and downward/upward such that it takes up over one third of the tank height).
While Hodgson discloses a structure 25 which is formed extending into the tank from the bottom and contains the heater element 13 therein, but fails to disclose the this inner structure formed integrally with the tank wall and extending into the tank volume.
However, as can be seen in Fig. 2 of Hodgson, the structure 25 is a flange which appears attached to the tank walls via some means, as per ¶ [0011], this can include a welded connection or a plastic material, thus contemplating the two structures being fused. Further, the structures have to be attached in some manner, so attaching them via welding or chemical fusing of plastics, or even molding entirely within plastics, are all sufficiently common within the art for examiner to take official notice that it would have been obvious to one of ordinary skill in the art before the filing date of the invention to produce the heat device inserted structures of Hodgson as an integral part. 
Further, and for the sake of argument, it also would have been obvious to one having ordinary skill in the art before the filing date of the invention to produce the structures integrally, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 2, Hodgson discloses the operating fluid tank as claimed in claim 1, wherein the heating body is arranged with respect to the tank volume such that it is not in direct contact with a 
Regarding claim 3, Hodgson discloses the operating fluid tank as claimed in claim 1, wherein the heating body is inserted from the outside in a depression, a recess or an opening in the bottom of the tank wall (Fig. 2, shown device is inserted from the bottom side 44 of the tank). 
Regarding claim 4, Hodgson discloses the operating fluid tank as claimed in claim 1, wherein the tank wall has at least one pocket which is accessible from the outside and, within the tank volume, forms at least one wall extending over at least one third of the height of the tank volume, and in that the pocket accommodates at least one heating body inserted from the outside (Fig. 1 and 2, the tank has a pocket 5 in which the body 13 31 is inserted and extends over a third of the tank height and is accessible from the bottom outside). 
Regarding claim 5, Hodgson discloses the operating fluid tank as claimed in claim 1, wherein the heating body is inserted from the outside in a stiffening element extending between the bottom wall and the top wall within the tank volume (Fig. 2, shown body 13 31 is inserted into an element that is a chamber wall 7, which exists between bottom and top of the tank). 
Regarding claim 6, Hodgson discloses the operating fluid tank as claimed in claim 1, wherein the heating body is formed as a plastic-sheathed heating cartridge which passes through the bottom of the tank wall and extends into the tank volume, and is welded to the tank wall (Fig 1 and 2, the chamber walls 7 are plastic and “sheathe” the heating cartridge 13 and 31). 
Regarding claims 7, 8, and 11, Hodgson discloses the operating fluid tank as claimed in claim 1, wherein the heating body is formed as a thermally conductive contact with at least one resistance heating element or is selected from a group of heating elements comprising polymer-bonded resistance heating elements, PTC polymers (PPTC), pasty or gel-like PTC polymers, ceramic PTC and plastic-encased 
Regarding claim 9, Hodgson discloses the operating fluid tank as claimed in claim 8, wherein the metal heat-conductive element is sheathed and/or encapsulated with thermoplastic material (Fig. 2 and ¶ [0072] the chamber wall 7 encapsulating the heating elements and hood 8 are of the same plastic material).
Regarding claim 12, Hodgson discloses the operating fluid tank as claimed in claim 1, wherein the inner structure formed integrally with the tank wall and extending into the tank volume comprises a baffle wall (Fig. 2 of Hodgson shows the integrally formed structure, as modified above, which would function at least in part as an anti-slosh wall or baffle wall as it would reduce the amount of fluid movement).
Regarding claims 14-15, Hodgson discloses the operating fluid tank as claimed in claim 1, wherein the inner structure formed integrally with the tank wall and extending into the tank volume comprises a stiffening element which is connected to the top wall and the bottom wall (as per modifications above and Fig. 2 of Hodgson, if the structure 25 is formed integrally with the tank then it is an “inner depression” in the tank wall).
Regarding claim 16, Hodgson discloses the operating fluid tank as claimed in claim 1, wherein the tank wall has the inner structure formed integrally therewith and extending into the tank volume, and the heating body is inserted in the inner structure formed integrally therewith and extending into the tank volume (as per modifications above, the heating body 13 is inserted to include element 31 which is inserted into the integral structure 25 within he tank wall).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodgson.
Regarding claim 10, Hodgson discloses the operating fluid tank as claimed in claim 9, but fails to disclose wherein the metal heat-conductive element is enclosed by the thermoplastic material of the tank wall. 
Hodgson for its part discloses the element 13 31 being encapsulated by a plastic chamber wall 7 (¶ [0072]) wherein the tank 3 is also produced from plastic (¶ [0010]), but fails to specify the two structures being the same plastic. 
However, this is a product-by-process claim limitation and the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, while the specific plastics are not disclosed, the two are produced at the same time and both specified to be of a plastic, therefore the specific plastic is immaterial and would not alter the functionality in any way, thus the claim remains rejected.
Further, and for the sake of argument, it would have been obvious to one having ordinary skill in the art at the time the invention was made to produce the plastics from the same material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In this case particularly the plastics are going to be adhered to one another and producing them from the same plastic would expedite this process with known results from routine experimentation. 
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to disclose a heating element inserted into the structures of claim 1, wherein those structures include a stiffening wall which extends from bottom to top of the tank walls.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes the discussion on “formed integrally” seems premised on the manner of production and not the result. No actual production process is named, so any process that leads to an integral structure would necessarily result in “formed integrally.” Further, any limitations centered on a method of production call into question whether the claim is including a product-by-process limitation, and, with regards to these, though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747